Citation Nr: 9928519	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-19 110	)	DATE
	)
	)


THE ISSUE

Whether a March 1997 Board of Veterans' Appeals (Board) 
decision denying an increased (compensable) rating for 
service-connected residuals of a fracture of the second right 
metacarpal should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from September 1989 to 
December 1990.

This matter comes before the Board based on a CUE motion as 
to a Board decision of March 19, 1997, which denied a claim 
for an increased (compensable) rating for service-connected 
residuals of a fracture of the second right metacarpal.  At 
the time of the Board's denial of the moving party's motion 
for reconsideration in November 1998, the Board advised the 
moving party that it would also consider her motion as a 
request for revision of the Board's March 19, 1997 decision 
on the grounds of CUE.

Thereafter, in a letter dated in April 1999, the moving party 
specifically requested that the Board treat her motion for 
reconsideration as a motion for CUE.  Therefore, the Board 
finds that the moving party has authorized the Board to 
proceed with review of her motion for CUE.

The Board also observes that the moving party's 
representative has submitted a September 1999 brief in 
support of the moving party's motion for CUE.


FINDING OF FACT

The March 1997 Board decision which denied an increased 
(compensable) rating for service-connected residuals of a 
fracture of the second right metacarpal, correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.


CONCLUSION OF LAW

The March 1997 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the March 1997 decision, the Board noted that VA medical 
examination in October 1995 revealed a final diagnosis that 
the right hand was essentially normal with suboptimal effort 
noted on strength testing, and that current VA examinations 
showed no functional disability defined by the range of 
movement and grasping strength.  Moreover, the October 1995 
examiner was noted to have indicated that during his 
examination of the veteran, the veteran held her hand in a 
paralyzed fashion and was reluctant to permit the examiner to 
touch it; however, when the examination was finished, the 
veteran quickly retrieved her belongings without any apparent 
functional limitation or tenderness.  Consequently, the Board 
concluded that entitlement to a compensable schedular 
evaluation for the moving party's service-connected residuals 
of a fracture, second right metacarpal was not established.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5225 (1996).  
In view of the clinical findings from the VA examinations, 
including the most recent examiner's observations concerning 
the lack of functional limitation, the Board additionally 
found that an exceptional or unusual disability picture 
clearly was not shown.  38 C.F.R. § 3.321(b) (1996). 

In a brief in support of the moving party's CUE motion, the 
moving party's representative asserts that the October 1995 
VA examination was inadequate for rating purposes because 
there was no discussion in the examination report about 
functional loss and flare-ups of pain during repetitive 
motion, and that where a claimant asserted facts which would 
support a rating of compensable functional loss due to pain, 
38 C.F.R. § 4.40 must be applied to determine if an increased 
rating was warranted.  Therefore, the representative contends 
that pertinent VA regulations were incorrectly applied, and 
that this misapplication forms the basis for CUE.  

The representative also generally preserves the right to 
contend that the Board's March 1997 decision contained other 
unidentified errors of law, including unidentified errors 
regarding well-groundedness, that there was a failure to 
discharge the duty to assist, that there were insufficiencies 
in the Reasons and Bases for the decision, and that the 
cumulative weight of the evidence required a different 
result.


II.  Analysis

The moving party was provided with notice of the new CUE 
regulations in November 1998, which contained the specific 
filing and pleading requirements governing motions for review 
on the basis of CUE.  The Board finds that the moving party's 
CUE motion of March 1998 and her later correspondence contain 
no more than general assertions of CUE with respect to the 
Board decision of March 1997.

In addition, to the extent that the moving party's 
representative maintains in September 1999 that the October 
1995 VA examination was inadequate for rating purposes and 
that therefore pertinent VA regulations were incorrectly 
applied, the Board first notes that a claim of CUE applies to 
CUE in the previous "determination," that is, in the 
adjudicative process.  See Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  For example, a new medical diagnosis that 
"corrects" an earlier diagnosis that was ruled on by 
previous adjudicators is the kind of "error" that could not 
be considered an error in the original adjudication.  See 
Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  Thus, a claim 
that an examination is not adequate for rating purposes can 
not serve as a basis for CUE as to the July 1997 Board 
decision.  

In addition, in order to constitute CUE, the claimed error 
must be undebatable, and neither the veteran nor her service 
representative have provided evidence that but for more 
detailed findings as to functional loss and flare-ups of pain 
during repetitive motion, the result would have been 
manifestly different.  See Rule 1403(a).  The Board has used 
the phrase "more detailed findings," since its review of 
the October 1995 VA medical examination report does reveal 
commentary by the examiner that clearly goes to the question 
of the presence or absence of objective findings to support 
the subjective complaints of functional limitation on use.  
More specifically, it was noted in the July 1997 Board 
decision that following the completion of the examination in 
October 1995, the veteran retrieved her belongings without 
any apparent functional limitation or tenderness.  As the 
Board pointed out, the regulations require not simply that 
the appellant complain of functional loss due to pain on use, 
but also that the complaints must be supported by adequate 
pathology and evidenced by the claimant undertaking the 
motion.  

Moreover, to the extent that the moving party's 
representative maintains in September 1999 that the Board 
failed to discharge the duty to assist, the Secretary's 
failure to fulfill the duty to assist has been specifically 
precluded as a basis for CUE in Rule 1403(d)(2).  Similarly, 
with respect to the assertion that the Board failed to 
consider the cumulative weight of the evidence, the Board 
must point out that disagreement as to how the facts were 
weighed or evaluated has also been specifically precluded as 
a basis for CUE under Rule 1403(d)(3).

The moving party and her representative point to no specific 
evidence that undebatably demonstrated the moving party's 
entitlement to an increased (compensable) rating for service-
connected residuals of a fracture of the second right 
metacarpal.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions that fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The March 1997 Board decision did not contain CUE and the CUE 
motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


